[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 22, 2006
                               No. 05-16951                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 05-00052-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARVIN D. FRITH,
a.k.a M.D.,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (September 22, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     A jury convicted appellant on Count One of conspiracy to possess with
intent to distribute in excess of 100 kilograms of marijuana and in excess of 500

grams of cocaine; on Counts Two, Three, Four and Five of possession with intent

to distribute marijuana; on Count Seven of possession of a firearm by a convicted

felon. The court sentenced appellant to a prison term of 235 months on Count

One, and concurrent prison terms of 120 months on each of the remaining counts,

for a total term of imprisonment of 235 months. Appellant appeals his conviction,

raising one issue: whether the district court, in determining appellant’s base

offense level, committed plain error in attributing to appellant at least 10 pounds of

cocaine and 5,570 pounds of marijuana as relevant conduct. We find no error

much less plain error.

      The district court based its findings on the testimony presented at trial – in

particular, the testimony of several people who supplied appellant with drugs. In

short, the court had more than sufficient evidence on which to make the challenged

findings. Appellant’s sentences are, accordingly,

      AFFIRMED.




                                           2